UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 15-6325


WILLIAM DOUGLAS DAWSON, JR.,

                Plaintiff - Appellant,

          v.

ASS. WARDEN DENIS BUSH, Individually and in their official
capacity; WARDEN LARRY CARTLEDGE, Individually and in their
official capacity; ASS. WARDEN FLORENCE MAUNEY, Individually
and in their official capacity,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Florence.   David C. Norton, District Judge.
(4:13-cv-02236-DCN)


Submitted:   July 23, 2015                 Decided:   July 27, 2015


Before NIEMEYER and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


William Douglas Dawson, Jr., Appellant Pro Se. James Victor
McDade, DOYLE, O’ROURKE, TATE & MCDADE, PA, Anderson, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     William Douglas Dawson, Jr., appeals the district court’s

judgment accepting the recommendation of the magistrate judge and

denying relief on his 42 U.S.C. § 1983 (2012) complaint.             We have

reviewed the record and find no reversible error.         Accordingly, we

affirm for the reasons stated by the district court.             Douglas v.

Bush, No. 4:13-cv-02236-DCN (D.S.C. Feb. 20, 2015).              We dispense

with oral argument because the facts and legal contentions are

adequately    presented   in   the   materials   before   this    court   and

argument would not aid the decisional process.



                                                                    AFFIRMED




                                      2